DENIED and Opinion Filed August 10, 2021




                                     S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                  No. 05-21-00483-CV
                                  No. 05-21-00484-CV
                                  No. 05-21-00485-CV
                                  No. 05-21-00486-CV
                     IN RE DRALON PATTERSON, Relator
          Original Proceeding from the Criminal District Court No. 5
                            Dallas County, Texas
                    Trial Court Cause Nos. F19-75183-PL,
                F19-75218-PL, F19-25779-QL & F19-40572-PL

                         MEMORANDUM OPINION
                    Before Justices Schenck, Nowell, and Garcia
                             Opinion by Justice Garcia
      Dralon Patterson has filed a petition for a writ of prohibition to compel the

trial court to dismiss all pending charges and release him for violation of his right to

a speedy trial. We deny relief.

      Relator’s petition is supported only by a file stamped copy of a jury trial

election form and an unsworn declaration swearing that the allegations in the petition

are true and correct. The rules of appellate procedure governing original proceedings

require a relator to file an appendix with relator’s petition that contains “a certified

or sworn copy of any order complained of, or any other document showing the matter
complained of.” TEX. R. APP. P. 52.3(k)(1)(A). Furthermore, the rules require the

relator to file with the petition “a certified or sworn copy of every document that is

material to the relator’s claim for relief that was filed in any underlying proceeding.”

TEX. R. APP. P. 52.7(a)(1).

      Relator’s jury trial election form is not a certified or sworn copy as the rules

require. Moreover, it is not accompanied by any of the documents that would be

required to show the facts and circumstances of relator’s confinement. Relator’s

failure to file an adequate record is grounds for the Court to deny the petition. See In

re Butler, 270 S.W.3d 757, 758–59 (Tex. App.—Dallas 2008, orig. proceeding).

      Even if relator had filed a proper record, he is not entitled to a writ of

prohibition to compel the trial court to release him. A writ of prohibition issues to

prevent the trial court from committing some future act rather than to compel the

trial court to undo some act already performed. State ex rel. Wade v. Mays, 689

S.W.2d 893, 897 (Tex. Crim. App. 1985). The writ of prohibition, as used in Texas,

has three purposes: (1) to prevent a lower court from interfering with a higher court

deciding an appeal; (2) to prevent a lower court from relitigating issues decided by

a higher court; and (3) to prevent a court from acting when it affirmatively appears

the court is acting without jurisdiction. In re State, 180 S.W.3d 423, 425 (Tex.

App.—Tyler 2005, orig. proceeding). Relator’s requested relief, seeking to compel

the trial court to act rather than to prevent it from acting, does not match any of the

purposes of a writ or prohibition. See id.

                                          –2–
      Finally, to be entitled to a writ of prohibition, relator must meet the same

standard for obtaining a writ of mandamus. In re Medina, 475 S.W.3d 291, 297 (Tex.

Crim. App. 2015). First, relator must show that the act to be prohibited involves a

ministerial decision rather than a discretionary or judicial decision; and second, he

must show that he has no adequate remedy at law. Id. Relator cannot make either

showing.

      To show that an act is ministerial rather than a matter of discretion or a judicial

decision, relator must show he has a clear right to the relief he seeks because the

facts and circumstances dictate but one rational decision under unequivocal, well-

settled, and clearly controlling legal principles. See id. at 298. Determining whether

to dismiss the charges against relator for violating his right to a speedy trial is

necessarily a judicial decision. See Cantu v. State, 253 S.W.3d 273, 280–85 (Tex.

Crim. App. 2008) (discussing four-factor test for determining on appeal if trial court

erred in not granting motion to dismiss for alleged violation of right to speedy trial).

      Furthermore, it is well-established that a defendant is not entitled to

extraordinary relief for an alleged violation of the right to speedy trial because the

defendant has an adequate remedy for the violation on appeal. Smith v. Gohmert,

962 S.W.2d 590, 593 (Tex. Crim. App. 1998) (defendant seeking to compel

dismissal of indictment on speedy trial grounds has adequate remedy on appeal and

therefore no need for drastic remedy of mandamus); In re Prado, 522 S.W.3d 1, 2

(Tex. App.—Dallas 2017, orig. proceeding) (mem. op.) (appeal is adequate legal

                                          –3–
remedy for alleged violation of right to speedy trial so defendant not entitled to

mandamus to compel pretrial dismissal of indictment).

      Because relator has not shown he is entitled to relief, we deny the petition for

writ of prohibition. See TEX. R. APP. P. 52.8.




                                           /Dennise Garcia/
                                           DENNISE GARCIA
                                           JUSTICE



210483F.P05




                                         –4–